
	
		I
		112th CONGRESS
		1st Session
		H. R. 1648
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Ackerman, Mr. Baca,
			 Ms. Baldwin,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Capuano,
			 Mr. Carnahan,
			 Mr. Carson of Indiana,
			 Mr. Cicilline,
			 Ms. Clarke of New York,
			 Mr. Connolly of Virginia,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Crowley,
			 Ms. DeLauro,
			 Mr. Deutch,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Filner,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Hanabusa,
			 Mr. Hanna,
			 Mr. Hastings of Florida,
			 Ms. Hirono,
			 Ms. Norton,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Mr. Jackson of
			 Illinois, Ms. Jackson Lee of
			 Texas, Mr. Kildee,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Mrs. Maloney,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. Meeks,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Neal, Mr. Olver, Mr.
			 Pascrell, Mr. Payne,
			 Ms. Pingree of Maine,
			 Mr. Platts,
			 Mr. Polis,
			 Mr. Price of North Carolina,
			 Ms. Richardson,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Sablan,
			 Ms. Loretta Sanchez of California,
			 Mr. Sherman,
			 Ms. Slaughter,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Tonko,
			 Mr. Towns,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz,
			 Mr. Yarmuth, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to address and take action to prevent bullying and harassment of
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools Improvement Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Bullying fosters a
			 climate of fear and disrespect that can seriously impair the physical and
			 psychological health of its victims and create conditions that negatively
			 affect learning, thereby undermining the ability of students to achieve their
			 full potential.
			(2)Bullying and
			 harassment contribute to high dropout rates, increased absenteeism, and
			 academic underachievement.
			(3)Bullying and
			 harassment includes a range of behaviors that negatively impact a student’s
			 ability to learn and participate in educational opportunities and activities
			 that schools offer. Such behaviors can include hitting or punching, teasing or
			 name-calling, intimidation through gestures or social exclusion, and sending
			 insulting or offensive messages through electronic communications such as
			 Internet sites, e-mail, instant messaging, mobile phones and messaging,
			 telephone, or any other means.
			(4)Schools with
			 enumerated anti-bullying and harassment policies have an increased level of
			 reporting and teacher intervention in incidents of bullying and harassment,
			 thereby reducing the overall frequency and number of such incidents.
			(5)Students have been
			 particularly singled out for bullying and harassment on the basis of their
			 actual or perceived race, color, national origin, sex, disability status,
			 sexual orientation or gender identity, among other categories.
			(6)Some young people
			 experience a form of bullying called relational aggression or psychological
			 bullying, which harms individuals by damaging, threatening, or manipulating
			 their relationships with their peers, or by injuring their feelings of social
			 acceptance.
			(7)Interventions to
			 address bullying and harassment and create a positive and safe school climate,
			 combined with evidence-based discipline policies and practices, such as
			 Positive Behavior Interventions and Supports (PBIS) and restorative practices,
			 can minimize suspensions, expulsions, and other exclusionary discipline
			 policies to ensure that students are not pushed-out or diverted
			 to the juvenile justice system.
			(8)According to a
			 recent poll, 85 percent of Americans strongly support or somewhat support a
			 Federal law to require schools to enforce specific rules to prevent
			 bullying.
			(9)Students, parents,
			 educators, and policymakers have come together to call for leadership and
			 action to address the national crisis of bullying and harassment.
			3.Safe Schools
			 Improvement
			(a)In
			 generalTitle IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is
			 amended by adding at the end the following:
				
					DSafe
				Schools Improvement
						4401.PurposeThe purpose of this part is to address the
				problem of bullying and harassment of students in public elementary schools and
				secondary schools.
						4402.State
				requirements
							(a)State reporting,
				needs assessment, and technical assistanceEach State that
				receives funds under this Act shall carry out the following:
								(1)Collection and
				report of information
									(A)In
				generalThe State shall collect and report information on the
				incidence, prevalence, age of onset, perception of health risk, and perception
				of social disapproval of bullying and harassment by youth in elementary schools
				and secondary schools and communities in the State.
									(B)Source of
				informationIn collecting information described in subparagraph
				(A), the State shall include information collected from incident reports by
				school officials, anonymous student surveys, and anonymous teacher,
				administrator, specialized instructional support personnel, and other school
				personnel surveys reported to the State on a school-by-school basis but shall
				not identify victims of bullying or harassment or persons accused of bullying
				or harassment.
									(C)ReportThe
				chief executive officer of the State, in cooperation with the State educational
				agency, shall—
										(i)submit a biennial
				report on the information described in this paragraph to the Secretary;
				and
										(ii)make such
				information readily available to the public.
										(2)Needs
				assessmentThe State shall conduct, and publicly report the
				results of, a needs assessment for bullying and harassment prevention programs,
				which shall be based on ongoing State evaluation activities, including data
				on—
									(A)the incidence and
				prevalence of reported incidents of bullying and harassment; and
									(B)the perception of
				students, parents, and communities regarding their school environment,
				including with respect to the prevalence and seriousness of incidents of
				bullying and harassment and the responsiveness of the school to those
				incidents.
									(3)Technical
				assistanceThe State shall provide technical assistance to local
				educational agencies and schools in their efforts to prevent and appropriately
				respond to incidents of bullying and harassment.
								(b)Available
				funding for StatesTo implement the requirements described in
				subsection (a), the State may use—
								(1)administrative
				funds consolidated under section 9201; or
								(2)other funds
				available to the State under this Act, to the extent consistent with the
				authorized uses of such funds.
								4403.Local
				educational agency requirements
							(a)Local
				educational agency discipline policies, performance indicators, and grievance
				proceduresEach local educational agency that receives funds
				under this Act shall—
								(1)include within the
				agency's comprehensive discipline policies clear prohibitions against bullying
				and harassment for the protection of all students;
								(2)establish and
				monitor performance indicators for incidents of bullying and harassment;
								(3)provide annual
				notice to parents, students, and educational professionals—
									(A)describing the
				full range of bullying and harassment conduct prohibited by the agency's
				discipline policies; and
									(B)reporting on the
				numbers and nature of bullying and harassment incidents for each school served
				by the local educational agency; and
									(4)establish and
				provide annual notice to students, parents, and educational professionals of
				grievance procedures for students, parents, or educational professionals who
				seek to register complaints regarding bullying and harassment prohibited by the
				discipline policies, including—
									(A)the name of the
				local educational agency official who is designated as responsible for
				receiving such complaints; and
									(B)timelines that the
				local educational agency will follow in the resolution of such
				complaints.
									(b)Available
				funding for local educational agenciesTo implement the
				requirements described in subsection (a), the local educational agency may
				use—
								(1)administrative
				funds consolidated under section 9203; or
								(2)other funds
				available to the local educational agency under this Act, to the extent
				consistent with the authorized uses of such funds.
								4404.Evaluation
							(a)Biennial
				evaluationThe Secretary shall conduct an independent biennial
				evaluation of programs to combat bullying and harassment in elementary schools
				and secondary schools, including implementation of the requirements described
				in sections 4402 and 4403, including whether such programs have appreciably
				reduced the level of bullying and harassment and have conducted effective
				parent involvement and training programs.
							(b)Data
				collectionThe Commissioner for Education Statistics shall
				collect data, that are subject to independent review, to determine the
				incidence and prevalence of bullying and harassment in elementary schools and
				secondary schools in the United States. The collected data shall include
				incident reports by school officials, anonymous student surveys, anonymous
				parent surveys, and anonymous teacher, administrator, specialized instructional
				support personnel, and other school personnel surveys.
							(c)Biennial
				reportNot later than January 1, 2012, and every 2 years
				thereafter, the Secretary shall submit to the President and Congress a report
				on the findings of the evaluation conducted under subsection (a) together with
				the data collected under subsection (b) and data submitted by the States under
				section 4402(a)(1)(C)(i).
							4405.DefinitionsIn this part:
							(1)BullyingThe
				term bullying—
								(A)means conduct,
				including an electronic communication, that adversely affects the ability of 1
				or more students to participate in or benefit from the school's educational
				programs or activities by placing the student (or students) in reasonable fear
				of physical harm; and
								(B)includes conduct
				that is based on—
									(i)a
				student's actual or perceived—
										(I)race;
										(II)color;
										(III)national
				origin;
										(IV)sex;
										(V)disability;
										(VI)sexual
				orientation;
										(VII)gender identity;
				or
										(VIII)religion;
										(ii)any other
				distinguishing characteristics that may be defined by a State or local
				educational agency; or
									(iii)association with
				a person or group with 1 or more of the actual or perceived characteristics
				listed in clause (i) or (ii).
									(2)Electronic
				communicationThe term electronic communication
				means a communication transmitted by means of an electronic device, such as a
				telephone, cellular phone, computer, or pager.
							(3)HarassmentThe
				term harassment—
								(A)means conduct,
				including an electronic communication, that adversely affects the ability of 1
				or more students to participate in or benefit from the school's educational
				programs or activities because the conduct, as reasonably perceived by the
				student (or students), is so severe, persistent, or pervasive; and
								(B)includes conduct
				that is based on—
									(i)a
				student's actual or perceived—
										(I)race;
										(II)color;
										(III)national
				origin;
										(IV)sex;
										(V)disability;
										(VI)sexual
				orientation;
										(VII)gender identity;
				or
										(VIII)religion;
										(ii)any other
				distinguishing characteristic that may be defined by a State or local
				educational agency; or
									(iii)association with
				a person or group with 1 or more of the actual or perceived characteristics
				listed in clause (i) or (ii).
									4406.Effect on
				other laws
							(a)Federal and
				State nondiscrimination lawsNothing in this part shall be
				construed to invalidate or limit rights, remedies, procedures, or legal
				standards available to victims of discrimination under any other Federal law or
				law of a State or political subdivision of a State, including title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education
				Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 or 505 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794, 794a), or the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by
				this part are in addition to those imposed by title VI of the Civil Rights Act
				of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972
				(20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29
				U.S.C. 794), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
				et seq.).
							(b)Free speech and
				expression lawsNothing in this part shall be construed to alter
				legal standards regarding, or affect the rights (including remedies and
				procedures) available to individuals under, other Federal laws that establish
				protections for freedom of speech or expression.
							4407.Rule of
				constructionNothing in this
				part shall be construed to prohibit a State or local entity from enacting any
				law with respect to the prevention of bullying or harassment of students that
				is not inconsistent with this
				part.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 4304 the following:
				
					
						PART D—Safe Schools Improvement
						Sec. 4401. Purpose.
						Sec. 4402. State requirements.
						Sec. 4403. Local educational agency requirements.
						Sec. 4404. Evaluation.
						Sec. 4405. Definitions.
						Sec. 4406. Effect on other laws.
						Sec. 4407. Rule of
				construction.
					
					.
			
